DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 17/112,236 filed 12/04/2020.

Claims Status
2.	This office action is based upon claims received on 12/04/2020, which replace all prior submitted versions of the claims.
-Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The Examiner contends that the drawings submitted on 12/04/2020 are acceptable for examination proceedings.


Allowable Subject Matter
5.	Claims 1-30, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:
mapping hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback that includes a first HARQ-ACK bit associated with a high priority and a second HARQ-ACK bit associated with a low priority to a sequence cyclic shift value that provides an unequal reliability between the first HARQ-ACK bit and the second HARQ-ACK bit

For Claim 15, in conjunction with other noted and recited Claim 15 limitations:  
wherein the HARQ-ACK feedback includes a first HARQ-ACK bit associated with a high priority and a second HARQ-ACK bit associated with a low priority, and wherein the HARQ-ACK feedback is mapped to a sequence cyclic shift value that provides an unequal reliability between the first HARQ- ACK bit and the second HARQ-ACK bit

For Claim 29, in conjunction with other noted and recited Claim 29 limitations:  
map hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback that includes a first HARQ-ACK bit associated with a high priority and a second HARQ-ACK bit associated with a low priority to a sequence cyclic shift value that provides an unequal reliability between the first HARQ-ACK bit and the second HARQ-ACK bit

For Claim 30, in conjunction with other noted and recited Claim 30 limitations:  
wherein the HARQ-ACK feedback includes a first HARQ-ACK bit associated with a high priority and a second HARQ-ACK bit associated with a low priority, and wherein the HARQ-ACK feedback is mapped to a sequence cyclic shift value that provides an unequal reliability between the first HARQ-ACK bit and the second HARQ-ACK bit

6.	The closest prior art found, is as follows:
(a) Falahati et. al (US-20200396758-A1), which is directed generally to wireless communications, and to a system and method of efficiently communicating Scheduling Requests from a wireless device to a node in a wireless communication network where UCI Transmission includes SR with PUCCH Format 0, and discloses: 
for a UCI transmission on PUCCH format 0 that overlaps with at least one of M SR PUCCH resources, if data to be transmitted arrives with the highest priority, the HARQ-ACK bits are transmitted on PUCCH format 0 resource of the HARQ-ACK-only bits, with the initial cyclic shift being increased by a first amount for a 2-bit transmission, ie., the cyclic shift is increased by X1 (e.g., X1=1), and if new data arrives having the second priority, the HARQ-ACK bits are transmitted on PUCCH format 0 resource of the HARQ-ACK-only bits with the initial cyclic shift being increased by a second amount for a 2-bit transmission, the cyclic shift is increased by Y1 (e.g., Y1=2) (¶0066-0067),

(b) Choi et. al (US-20200295878-A1), which is directed generally to a wireless communication method, apparatus, and system for transmitting and receiving data channels and control channels including identifying a transmission scheme in each cell based on a DCI format of the DCI, and generating a hybrid automatic repeat request acknowledgment (HARQ-ACK) bit sequence for the one or more cell(s) based on the identified transmission scheme, and discloses: 
PUCCH format 0 is a format may deliver 1-bit or 2-bit HARQ-ACK information or SR, transmitted through one or two OFDM symbols on the time axis and one RB on the frequency axis, where for two OFDM symbols, the same sequence may be transmitted through different RBs to obtain a frequency diversity gain, where the user equipment may determine a value m.sub.cs of a cyclic shift according to M.sub.bit bits UCI (M.sub.bit=1 or 2), and map a sequence obtained by cyclic-shifting a base sequence having a length of 12 to a predetermined value m.sub.cs to 12 REs of one OFDM symbol and one PRB and transmit it, where when M.sub.bit=2, then 2 bit UCI 00, 01, 11, 10 may be represented by a sequence corresponding to four cyclic shifts of which the difference of the cyclic shift value is 3 (¶107).

(c) Kundu et. al (US-20190261391-A1), which is directed generally to an apparatus of a user equipment (UE) to operate in a New Radio (NR) system comprising to determine if two or more uplink signals partially overlap, determine a multiplexing rule, a dropping rule, or a priority rule for the two or more uplink signals, and to multiplex, drop, or prioritize the two or more uplink signals for transmission according to the multiplexing rule, dropping rule, or priority rule, and discloses: 
SR may be multiplexed with HARQ-ACK on the HARQ-ACK PUCCH resource, where the cyclic shifts of HARQ-ACK shown Table 1-2 for negative SR, may be used for transmission of a base sequence which can be a length-12 low peak-to-average power ratio (PAPR), computer generated sequence (CGS) on the HARQ-ACK PUCCH resource, where C initial is an initial cyclic shift which may be provided by higher layer signaling, where a mapping pattern for 2-bit HARQ-ACK HARQ-ACK NACK, NACK NACK, ACK ACK, ACK ACK, NACK, has a Cyclic shift C.sub.inital (C.sub.inital + 3)mod12 (C.sub.inital + 6)mod12 (C.sub.inital + 9)mod12 (FIG. 4, Table 1-2 ¶0049-0050);

(d) He et. al (US-20210391955-A1), which is directed generally to the field of cellular communications, particularly to scheduling hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) feedback in a cellular network, and discloses: 
UE transmits HARQ-ACK information using PUCCH format 0, and determines values m.sub.0 and m.sub.CS for computing a value of cyclic shift α where m.sub.0 is provided by higher layer parameter initialCyclicShift of PUCCH-format0, and m.sub.CS is determined from values of two HARQ-ACK information bits as in Table HARQ-4, where mapping of two HARQ-ACK information bits to sequences for PUCCH format 0 HARQ-ACK Value {0, 0} {0, 1} {1, 1} {1, 0} associates with a Sequence cyclic shift m.sub.cs = 0 m.sub.cs = 3 m.sub.cs = 6 m.sub.cs = 9 (Table HARQ-4, ¶0230)

(e) Choi et. al (US-20220061077-A1), which is directed generally to transmission of downlink data and transmission of an acknowledgment thereto in a wireless communication system including uplink control information (UCI) including a hybrid automatic repeat request (HARQ)-acknowledge (ACK) codebook for a first PDSCH and a second PDSCH transmitted to a base station, and discloses: 
PUCCH format 0 is a format for transfering 1-bit or 2-bit HARQ-ACK information or SR, transmitted through one or two OFDM symbols on the time axis and one RB on the frequency axis, where for two OFDM symbols, the same sequence may be transmitted through different RBs to obtain a frequency diversity gain, where the user equipment may determine a value m.sub.cs of a cyclic shift according to M.sub.bit bits UCI (M.sub.bit=1 or 2), and map a sequence obtained by cyclic-shifting a base sequence having a length of 12 to a predetermined value m.sub.cs to 12 REs of one OFDM symbol and one PRB and transmit it, where when M.sub.bit=2, then 2 bit UCI 00, 01, 11, 10 may be respectively mapped to four cyclic-shifted sequences having a cyclic shift value difference of 3 (¶0093).

(f) Wang et. al. (US-20190036667-A1), which is directed generally to wireless communication systems capable of transmitting and receiving short transmission bursts including receiving data from the base station, generating a cyclically shifted sequence that corresponds to a sequence that is cyclically shifted based on at least one of an ACK or NACK for the received data and a SR, transmiting the cyclically shifted sequence in the allocated resource within one symbol period of a slot of a subframe to the base station, and discloses:
To find the combined sequences for SR and ACK/NACK in adjacent RBs with a reduced PAPR, a base station searches through each possible base sequence X and each possible base sequence Y such that the base station may restrict the sequence for SR to be the selected base sequence X and the sequences (for a 2 bit ACK/NACK) may be any of 4 sequences from the selected base sequence Y with 4 different cyclic shifts having a M/4 cyclic shift distance (0, M/4, M/2, 3M/4) (¶0101).

7.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Choi et. al. (US-20210352656-A1) entitled: " DEVICE AND METHOD FOR TRANSMITTING UPLINK CONTROL CHANNEL IN WIRELESS COMMUNICATION SYSTEM".
• Noh et. al (US-20200177424-A1) entitled: “METHOD, DEVICE, AND SYSTEM FOR TRANSMITTING OR RECEIVING UPLINK CONTROL CHANNEL IN WIRELESS COMMUNICATION SYSTEM".
• NOH et. al (US-20210297966-A1) entitled: “PHYSICAL CHANNEL AND METHOD FOR TRANSMITTING AND RECEIVING SIGNALS IN WIRELESS COMMUNICATION SYSTEM, AND APPARATUS USING THE SAME".
• Kim et. al (US-20060156172-A1) entitled: “Apparatus And Method For Interleaving Channels In A Mobile Communication System".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        June 01, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414